Name: Commission Regulation (EEC) No 3691/90 of 19 December 1990 amending Regulation No 470/67/EEC as regards the criteria to be used for the taking over of paddy rice by intervention agencies
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production;  prices;  consumption
 Date Published: nan

 20. 12. 90 Official Journal of the European Communities No L 357/29 COMMISSION REGULATION (EEC) No 3691/90 of 19 December 1990 amending Regulation No 470/67/EEC as regards the criteria to be used for the taking over of paddy rice by intervention agencies Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1806/89 (2), and in particular Article 5 (5) thereof, Whereas Commission Regulation No 470/67/EEC of 21 August 1967 on the taking over of paddy rice by interven ­ tion agencies, and fixing the corrective amounts, price increases and reductions applied by them (3), as last amended by Regulation (EEC) No 3499/88 (4), sets lower limits for processing yields ; whereas section B in Annex II thereto indicates basic yields after processing ; whereas new varieties have appeared on the Community market and others already listed in the said Annex have changed their name ; HAS ADOPTED THIS REGULATION : Article 1 Annex II to Regulation No 470/67/EEC is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . 1 Done at Brussels, 19 December 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 166, 26. 5. 1976, p. 1 . 0 OJ No L 177, 24. 6. 1989, p. 1 . 3 OJ No 204, 24. 8 . 1967, p. 8 . (4) OJ No L 306, 11 . 11 . 1988, p . 34. No L 357/30 Official Journal of the European Communities 20 . 12. 90 ANNEX 'ANNEX II A. Price increases and reductions relating to yield after processing Yield from paddy rice in the form of whole grains of milled rice Price increase and reduction per unit of yield Above the basic yield Price increase of 0,80 % Below the basic yield Price reduction of 0,80 % Total yield from paddy rice in the form of milled rice Price increase and reduction per unit of yield Above the basic yield Price increase of 0,60 % Below the basic yield Price reduction of 0,60 % B. Basic yield after processing Quality designation Yield in whole grains (%) Total yield (%&gt; Selenio 64 71 Argo, Balilla, Balilla GG, Balilla Sollana, Bomba, Bombon, Colina, Elio, Frances, Lido, Liso, Matusaka, Monticelli, Pegonil, Strella, Thai ­ nato, Thaiperla, Ticinese, Veta 63 71 Koral 62 71 Loto, Riva 61 70 Alfa, Ariete, Bahia, Carola, Cigalon, Corallo, Cripto, Cristal, Girona, Graldo, Indio, Italico, Jucar, Lemont, Miara, Molo, Navile, Niva, Padano, Panda, Prometeo, Rio, Rosa Marchetti, Senia, Sequial , Star, Stirpe, Vela, Vitro 60 70 Anseatico, Arlesienne, Baldo, Belgioioso, Betis, Euribe, Italpatna, Mara ­ thon, Pierina Marchetti, Redi, Ribe, Ribello, Ringo, Rizzotto, Rocca, Roma, Romanico, Romeo, Smeraldo, Tebre, Volano, Veneria 59 70 Europa, Ispaniki A, Rita, S. Andrea, Silla, Thaibonnet, L 202 58 70 Arborio, Arlatan, Blue Belle, Blue Belle "E", Blue Bonnet, Calendal, Razza 82, Rea, Roxani, Onda 56 70 Cesariot, Maratelli, Precoce Rossi 56 68 Carnaroli, Vialone Nano 55 70 Delta 55 68 Axios, Bonnet Bell, Evropi, Strymonas 54 69 Irat 348, Mana 45 65 Pygmalion 43 65 Undenominated varieties 63 71 '